In a matrimonial action, plaintiff husband appeals from so much of a supplemental judgment of the Supreme Court, Westchester County, dated July 2, 1979, as directed him to pay an additional sum of $3,000 to defendant’s attorneys for their services in representing defendant and the infant issue in this litigation. Supplemental judgment affirmed insofar as *561appealed from, with $50 costs and disbursements. The record indicates that the award of counsel fees was fair and reasonable in light of the circumstances of the case and the respective financial conditions of the parties (see Childs v Childs, 69 AD2d 406). Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.